 1   JOHN L. BURRIS, Esq., SBN 69888
     ADANTE D. POINTER, Esq., SBN 236229
 2   PATRICK M. BUELNA, Esq., SBN 317043
     LAW OFFICES OF JOHN L. BURRIS
 3
     Airport Corporate Center
 4   7677 Oakport St., Suite 1120
     Oakland, CA 94621
 5   Telephone:     (510) 839-5200
     Facsimile:     (510) 839-3882
 6   Email: John.Burris@johnburrislaw.com
     Email: Adante.Pointer@johnburrislaw.com
 7
     Email: Patrick.Buelna@johnburrislaw.com
 8   Attorneys for Plaintiffs

 9   CLAUDIA M. QUINTANA
     City Attorney, SBN 178613
10   BY: KATELYN M. KNIGHT
11   Deputy City Attorney, SBN 264573
     CITY OF VALLEJO, City Hall
12   555 Santa Clara Street, P.O. Box 3068
     Vallejo, CA 94590
13   Tel: (707) 648-4545
     Fax: (707) 648-4687
14   Email: katelyn.knight@cityofvallejo.net
15   Attorneys for Defendants

16                                   UNITED STATES DISTRICT COURT

17                                 EASTERN DISTRICT OF CALIFORNIA

18    Sherry Graff, an individual.                              )
                                                                )   No: 2:18-cv-02848-KJM-CKD
19                    Plaintiff,                                )
      vs.                                                       )
20                                                              )   STIPULATED PROTECTIVE
                                                                )   ORDER PURSUANT TO CIVIL
21    City of Vallejo, et al.                                   )   LOCAL RULE 141.1
                                                                )
22                    Defendants.                               )
                                                                )
23                                                              )
                                                                )
24                                                              )
                                                                )
25                                                              )
                                                                )
26                                                              )
                                                                )
27                                                              )
                                                                )
28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                1
 1       1.         PURPOSES AND LIMITATIONS

 2            Disclosure and discovery activity in this action are likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public disclosure and from use
 4   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the parties
 5   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
 6   parties acknowledge that this Order does not confer blanket protections on all disclosures or responses

 7   to discovery and that the protection it affords from public disclosure and use extends only to the

 8   limited information or items that are entitled to confidential treatment under the applicable legal

 9   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated

10   Protective Order does not entitle them to file confidential information under seal; Civil Local Rule

11   141 sets forth the procedures that must be followed and the standards that will be applied when a party
     seeks permission from the court to file material under seal.
12
              2.      DEFINITIONS
13
              2.1     Challenging Party: a Party or Non-Party that challenges the designation of information
14
     or items under this Order.
15
              2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
16
     generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
17
     Civil Procedure 26(c), and for which public disclosure is likely to result in particularized harm and
18
     violate privacy interests recognized by law. This information may include:
19
                      a.     personnel file records of any peace officer;
20
                      b.     medical records;
21
                      c.     social security numbers and similar sensitive identifying information (unless
22
     redacted by order or by agreement of all parties).
23            This information shall not include records and information subject to disclosure pursuant to
24   Cal. Penal Code § 832.7(b).
25                    2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
26   well as their support staff).
27

28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           2
 1           2.4       Designating Party: a Party or Non-Party that designates information or items that it
 2   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

 3           2.5       Disclosure or Discovery Material: all items or information, regardless of the medium

 4   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 5   transcripts, and tangible things), that are produced or generated in disclosures or responses to

 6   discovery in this matter.

 7           2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the
     litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
 8
     consultant in this action.
 9
             2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel
10
     does not include Outside Counsel of Record or any other outside counsel.
11
             2.8       Non-Party: any natural person, partnership, corporation, association, or other legal
12
     entity not named as a Party to this action.
13
             2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action
14
     but are retained to represent or advise a party to this action and have appeared in this action on behalf
15
     of that party or are affiliated with a law firm which has appeared on behalf of that party.
16
             2.10      Party: any party to this action, including all of its officers, directors, employees,
17
     consultants, retained experts, and Outside Counsel of Record (and their support staffs).
18
             2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material
19   in this action.
20           2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,
21   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,
22   or retrieving data in any form or medium) and their employees and subcontractors.
23           2.13      Protected Material: any Disclosure or Discovery Material that is designated as
24   “CONFIDENTIAL.”
25           2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a

26   Producing Party.

27

28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                               3
 1          3.      SCOPE
 2          The protections conferred by this Stipulation and Order cover not only Protected Material (as

 3   defined above), but also (1) any information copied from Protected Material; (2) all copies, excerpts,

 4   summaries, or compilations of Protected Material that reveal the source of the Protected Material or

 5   that reveal specific information entitled to confidentiality as a matter of law; and (3) any testimony,

 6   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 7   However, the protections conferred by this Stipulation and Order do not cover the following
     information: (a) any information that is in the public domain at the time of disclosure to a Receiving
 8
     Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
 9
     publication not involving a violation of this Order, including becoming part of the public record
10
     through trial or otherwise; and (b) any information known to the Receiving Party prior to the
11
     disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
12
     information lawfully and under no obligation of confidentiality to the Designating Party. ; (c) any
13
     information mentioned or referenced in a deposition or in other pretrial or trial proceedings, unless
14
     such portions of testimony have been designated as confidential pursuant to section 5.2 (b) of this
15
     order. Any use of Protected Material at trial shall be governed by a separate agreement or order.
16
            4.      DURATION
17
            Even after final disposition of this litigation, the confidentiality obligations imposed by this
18
     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
19   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
20   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
21   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time
22   limits for filing any motions or applications for extension of time pursuant to applicable law.
23          5.      DESIGNATING PROTECTED MATERIAL
24          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
25   Non-Party that designates information or items for protection under this Order must take care to limit

26   any such designation to specific material that qualifies under the appropriate standards. The

27   Designating Party must designate for protection only those parts of material, documents, items, or oral

28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           4
 1   or written communications that qualify – so that other portions of the material, documents, items, or
 2   communications for which protection is not warranted are not swept unjustifiably within the ambit of

 3   this Order.

 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

 5   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

 6   or retard the case development process or to impose unnecessary expenses and burdens on other

 7   parties) expose the Designating Party to sanctions.
            If it comes to a Designating Party’s attention that information or items that it designated for
 8
     protection do not qualify for protection, that Designating Party must promptly notify all other Parties
 9
     that it is withdrawing the mistaken designation.
10
            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,
11
     e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or
12
     Discovery Material that qualifies for protection under this Order must be clearly so designated before
13
     the material is disclosed or produced.
14
            Designation in conformity with this Order requires:
15
            (a) for information in documentary form (e.g., paper or electronic documents, but excluding
16
     transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
17
     legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions
18
     of the material on a page qualifies for protection, the Producing Party also must clearly identify the
19   protected portion(s) (e.g., by making appropriate markings in the margins). A Party or Non-Party that
20   makes original documents or materials available for inspection need not designate them for protection
21   until after the inspecting Party has indicated which material it would like copied and produced. During
22   the inspection and before the designation, all of the material made available for inspection shall be
23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied
24   and produced, the Producing Party must determine which documents, or portions thereof, qualify for
25   protection under this Order. Then, before producing the specified documents, the Producing Party

26   must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a

27   portion or portions of the material on a page qualifies for protection, the Producing Party also must

28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                              5
 1   clearly identify the protected portion(s) (e.g., by making appropriate markings in the margins).
 2            (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 3   Designating Party identify on the record, before the close of the deposition, hearing, or other

 4   proceeding, all protected testimony.

 5            (c) for information produced in some form other than documentary and for any other tangible

 6   items, that the Producing Party affix in a prominent place on the exterior of the container or containers

 7   in which the information or item is stored the legend “CONFIDENTIAL.” If the information is
     produced electronically, then the term “CONFIDENTIAL” must appear in the name of each electronic
 8
     file containing confidentially designated information. If only a portion or portions of the information
 9
     or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected
10
     portion(s).
11
              5.3    Inadvertent Failures to Designate. An inadvertent failure to designate qualified
12
     information or items does not, standing alone, waive the Designating Party’s right to secure protection
13
     under this Order for such material. Upon timely correction of a designation, the Receiving Party must
14
     make reasonable efforts to assure that the material is treated in accordance with the provisions of this
15
     Order.
16
              6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
17
              6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of
18
     confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
19   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
20   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
21   confidentiality designation by electing not to mount a challenge promptly after the original
22   designation is disclosed.
23            6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution process
24   by providing written notice of each designation it is challenging and describing the basis for each
25   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

26   that the challenge to confidentiality is being made in accordance with the Protective Order. The parties

27   shall attempt to resolve each challenge in good faith and must begin the process by conferring directly

28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                               6
 1   (in voice to voice dialogue; other forms of communication are not sufficient) within 30 days of the
 2   date of service of notice. In conferring, the Challenging Party must explain the basis for its belief that

 3   the confidentiality designation was not proper and must give the Designating Party an opportunity to

 4   review the designated material, to reconsider the circumstances, and, if no change in designation is

 5   offered, to explain the basis for the chosen designation. A Challenging Party may proceed to the next

 6   stage of the challenge process only if it has engaged in this meet and confer process first or establishes

 7   that the Designating Party is unwilling to participate in the meet and confer process in a timely
     manner.
 8
              6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court
 9
     intervention, the parties shall meet and confer regarding resolution by informal discovery conference.
10
     If both parties do not agree to submit the dispute to the Court via informal discovery conference, the
11
     Receiving Party shall file and serve a motion to de-designate under Civil Local Rule 251 (and in
12
     compliance with Civil Local Rule 141, if applicable) within 21 days of the parties agreeing that the
13
     meet and confer process will not resolve their dispute. Each such motion must be accompanied by a
14
     competent declaration affirming that the movant has complied with the meet and confer requirements
15
     imposed in the preceding paragraph.
16
              The burden of persuasion in any such challenge proceeding shall be on the Designating Party.
17

18            7.     ACCESS TO AND USE OF PROTECTED MATERIAL

19            7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

20   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
     defending, or attempting to settle this litigation. Such Protected Material may be disclosed by any
21
     party only to the categories of persons and under the conditions described in this Order. When the
22
     litigation has been terminated, a Receiving Party must comply with the provisions of section 13 below
23
     (FINAL DISPOSITION). Protected Material must be stored and maintained by all parties at a
24
     location and in a secure manner that ensures that access is limited to the persons authorized under this
25
     Order.
26
27

28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           7
 1              7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
 2   the court or permitted in writing by agreement of both Designating Party and Receiving Party, all

 3   parties may disclose any information or item designated “CONFIDENTIAL” only to:

 4              (a) the Party’s Outside Counsel of Record in this action, as well as employees of said Outside

 5   Counsel of Record to whom it is reasonably necessary to disclose the information for this litigation

 6   (counsel and law firms appearing in this action are deemed to have agreed to be bound by this

 7   Protective Order);
                (b) the officers, directors, and employees (including House Counsel) of the Party to whom
 8
     disclosure is reasonably necessary for this litigation, including employees and agents of the
 9
     designating party(ies) in the normal course of their business with due regard for the confidential
10
     nature of the information under this protective order;
11
                (c) Experts (as defined in this Order) of any Party to whom disclosure is reasonably necessary
12
     for this litigation;
13
                (d) the court and its personnel;
14
                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
15
     Professional Vendors to whom disclosure is reasonably necessary for this litigation;
16
                (f) during their depositions, witnesses in the action to whom disclosure is reasonably
17
     necessary, unless otherwise agreed by the Designating Party and any other parties present at the
18
     deposition or ordered by the court. Pages of transcribed deposition testimony or exhibits to
19   depositions that reveal Protected Material must be separately bound by the court reporter and may not
20   be disclosed to anyone except as permitted under this Stipulated Protective Order or as agreed by all
21   parties.
22              (g) the author or recipient of a document containing the information or a custodian or other
23   person who otherwise possessed or knew the information.
24              8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
25                     OTHER LITIGATION

26
27

28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                                8
 1           If a Party is served with a subpoena or a court order issued in other litigation that compels
 2   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

 3   must:

 4           (a) promptly notify in writing the Designating Party. Such notification shall include a copy of

 5   the subpoena or court order;

 6           (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

 7   litigation that some or all of the material covered by the subpoena or order is subject to this Protective
     Order. Such notification shall include a copy of this Stipulated Protective Order; and
 8
             (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 9
     Designating Party whose Protected Material may be affected.
10
             If the Designating Party timely seeks a protective order, the Party served with the subpoena or
11
     court order shall not produce any information designated in this action as “CONFIDENTIAL” before
12
     a determination by the court from which the subpoena or order issued, unless the Party has obtained
13
     the Designating Party’s permission. The Designating Party shall bear the burden and expense of
14
     seeking protection in that court of its confidential material – and nothing in these provisions should be
15
     construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
16
     from another court.
17
             9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
18
                    THIS LITIGATION
19           (a) The terms of this Order are applicable to information produced by a Non-Party in this
20   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
21   connection with this litigation is protected by the remedies and relief provided by this Order. Nothing
22   in these provisions should be construed as prohibiting a Non-Party from seeking additional
23   protections.
24           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s
25   confidential information in its possession, and the Party is subject to an agreement with the Non-Party

26   not to produce the Non-Party’s confidential information, then the Party shall:

27                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                             9
 1          of the information requested is subject to a confidentiality agreement with a Non-Party;
 2                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

 3          this litigation, the relevant discovery request(s), and a reasonably specific description of the

 4          information requested; and

 5                  (3) make the information requested available for inspection by the Non-Party.

 6          (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of

 7   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s
     confidential information responsive to the discovery request. If the Non-Party timely seeks a
 8
     protective order, the Receiving Party shall not produce any information in its possession or control
 9
     that is subject to the confidentiality agreement with the Non-Party before a determination by the court.
10
     Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking
11
     protection in this court of its Protected Material.
12
            10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13
            If a Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to any
14
     person or in any circumstance not authorized under this Stipulated Protective Order, the Party must
15
     immediately (a) notify in writing all Parties of the unauthorized disclosures, (b) use its best efforts to
16
     retrieve all unauthorized copies of the Protected Material, (c) inform the person or persons to whom
17
     unauthorized disclosures were made of all the terms of this Order, and (d) request such person or
18
     persons to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
19   Exhibit A.
20          11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21                  PROTECTED MATERIAL
22          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
23   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties
24   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
25   modify whatever procedure may be established in an e-discovery order that provides for production

26   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

27   parties reach an agreement on the effect of disclosure of a communication or information covered by

28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                          10
 1   the attorney-client privilege or work product protection, the parties may incorporate their agreement in
 2   the stipulated protective order submitted to the court.

 3            12.    MISCELLANEOUS

 4            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 5   its modification by the court in the future.

 6            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

 7   Party waives any right it otherwise would have to object to disclosing or producing any information or
     item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any
 8
     right to object on any ground to use in evidence of any of the material covered by this Protective
 9
     Order.
10
              12.3   Filing Protected Material. Without written permission of all parties or a court order
11
     secured after appropriate notice to all interested persons, a Party may not file in the public record in
12
     this action any Protected Material. A Party that seeks to file under seal any Protected Material must
13
     comply with Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a court
14
     order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule
15
     141, a sealing order will issue only upon a request establishing that the Protected Material at issue is
16
     privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a Party's
17
     request to file Protected Material under seal pursuant to Civil Local Rule 141(b) is denied by the
18
     court, then the any Party may file the information in the public record pursuant to Civil Local Rule
19   141(e)(1) unless otherwise instructed by the court.
20            13.    FINAL DISPOSITION
21            Within 60 days after the final disposition of this action, as defined in paragraph 4, upon written
22   notification served by Producing or Designating Party, each Receiving Party must return all Protected
23   Material to the Producing Party or destroy such material. As used in this subdivision, “all Protected
24   Material” includes all copies, abstracts, compilations, summaries, and any other format reproducing or
25   capturing any of the Protected Material. Whether the Protected Material is returned or destroyed, the

26   Receiving Party must submit a written certification to the Producing Party (and, if not the same person

27   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category, where

28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           11
 1   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the
 2   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

 3   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

 4   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

 5   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

 6   work product, and consultant and expert work product, even if such materials contain Protected

 7   Material. Any such archival copies that contain or constitute Protected Material remain subject to this
     Protective Order as set forth in Section 4 (DURATION).
 8
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9

10

11

12
       DATED: April 16, 2019
13                                                        /s/ Patrick Buelna
                                                          Patrick Buelna
14                                                        Attorneys for Plaintiffs
                                                          Law Offices of John Burris
15

16

17
       DATED: April 16, 2019                              Respectfully submitted,
18

19                                                        /s/ Katelyn Knight
20                                                        KATELYN KNIGHT
                                                          Attorney for Defendants
21

22   PURSUANT TO STIPULATION, IT IS SO ORDERED.
23   Dated: April 24, 2019
24                                                     _____________________________________
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27

28
     No: 2:18-cv-02848-KJM-CKD STIPULATED PROTECTIVE ORDER PURSUANT TO CIVIL LOCAL RULE 141.1
                                                                                                           12
